Case 9:20-ap-01011-MB              Doc 30 Filed 02/24/20 Entered 02/24/20 16:04:12                            Desc
                                    Main Document    Page 1 of 2


 1   David A. Robinson, Esq. (SBN 107613)                                        `
     drobinson@ecg.law
 2   Benjamin P. Pugh, Esq. (SBN 202025)
     bpugh@ecg.law                                                               FILED & ENTERED
 3
     Nicholas A. Dellefave, Esq. (SBN 323814)
 4   ndellefave@ecg.law                                                                   FEB 24 2020
     ENTERPRISE COUNSEL GROUP, ALC
 5   Three Park Plaza, Suite 1400
                                                                                     CLERK U.S. BANKRUPTCY COURT
     Irvine, California 92614                                                        Central District of California
 6
     Telephone:      (949) 833-8550                                                  BY handy      DEPUTY CLERK


 7   Facsimile:      (949) 833-8540

 8   Attorneys for Defendants, Jane A. Adams and John S.
     Adams, As Trustees of the Jane A. Adams Survivor’s Trust
 9

10                                   UNITED STATES BANKRUPTCY COURT

11                                    CENTRAL DISTRICT OF CALIFORNIA

12                                                NORTHERN DIVISION

13   In re                                                          Case No. 9:19-bk-11573-MB
14                                                                  Chapter 11
     HVI Cat Canyon, Inc.
15                                                                  Adv. No. 9:20-ap-01011-MB
                        Debtor.
16                                                                  ORDER GRANTING STIPULATION TO
     ____________________________________                           EXTEND TIME PERIOD FOR
17   Michael A. McConnell, Chapter 11 Trustee,                      DEFENDANTS JANE A. ADAMS AND
18                                                                  JOHN S. ADAMS, AS TRUSTEES OF
                        Plaintiff,                                  THE JANE A. ADAMS SURVIVOR’S
19                                                                  TRUST TO RESPOND TO COMPLAINT
     vs.                                                            FOR DECLARATORY RELIEF (ADAMS)
20
     Donna Jean Aanerud, et al.,
21
                                                                    Status Conference
22                                Defendants.                       Date:    April 17, 2020
                                                                    Time:    10:00 a.m.
23                                                                  Place: 1415 State St. Ctr. 201
                                                                             Santa Barbara, CA 93101
24

25                                                                  Judge: Martin R. Barash

26            Based upon the Stipulation by and between Plaintiff Michael A. McConnell, Chapter 11
27   Trustee in the above-referenced action (“Plaintiff”) and Defendants Jane A. Adams and John S.
28
                                                                    -1-
      ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANTS JANE A. ADAMS AND JOHN
     S. ADAMS, AS TRUSTEES OF THE JANE A. ADAMS SURVIVOR’S TRUST, TO RESPOND TO COMPLAINT
     Order#1285034#5d416867-58c5-4fb2-8663-9db8e68bde0f /1836-001
Case 9:20-ap-01011-MB              Doc 30 Filed 02/24/20 Entered 02/24/20 16:04:12     Desc
                                    Main Document    Page 2 of 2


 1   Adams, as Trustees of the Jane A. Adams Survivor’s Trust (“Defendants”) by and through their
 2   counsel of record it is hereby:
 3
                        ORDERED:
 4
              The deadline for Defendants Jane A. Adams and John S. Adams, as Trustees of the Jane
 5
     A. Adams Survivor’s Trust only, and no other defendant, to respond to the Complaint is hereby
 6
     extended to March 6, 2020.
 7
                                                                    ###
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23
     Date: February 24, 2020
24

25

26
27

28
                                                                    -2-
      ORDER GRANTING STIPULATION TO EXTEND TIME FOR DEFENDANTS JANE A. ADAMS AND JOHN
     S. ADAMS, AS TRUSTEES OF THE JANE A. ADAMS SURVIVOR’S TRUST, TO RESPOND TO COMPLAINT
     Order#1285034#5d416867-58c5-4fb2-8663-9db8e68bde0f /1836-001
